 

Exhibit 10.9

LabOne Annual Incentive Plan

The Annual Incentive Plan is designed to motivate and reward the accomplishment
of targeted operating results. Prior to the beginning of the fiscal year, the
Compensation Committee establishes an operating earnings goal under the Plan
based upon the Committee's judgment of reasonable operating earnings growth over
the previous fiscal year. The size of the incentive pool increases pursuant to a
formula established by the Committee as operating earnings increase over the
minimum threshold. The incentive pool is distributed in cash ratably to
designated officers and managers at year end according to a pre-established
weighting. The weighting is based upon senior management's subjective
evaluations of each individual's potential contribution to the Company's
financial and strategic goals for the year, and is reviewed and approved by the
Committee.

 